In the
                         Court of Appeals
                 Second Appellate District of Texas
                          at Fort Worth
                               No. 02-20-00411-CV

DAMARIS MCCALLEY, Appellant              §    On Appeal from the 17th District
                                              Court
V.
                                         §    of Tarrant County (017-312809-19)
DR. CLIFTON LYNDELL COX II,
METHODIST SOUTHLAKE HOSPITAL,            §    July 29, 2021
AND DR. OLEFEMI ABIODUN,
Appellees                                §    Per Curiam Memorandum Opinion

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

prosecution.


                                    SECOND DISTRICT COURT OF APPEALS

                                    PER CURIAM